Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	The Applicant submitted a petition for review with a revised Application Data sheet on 11/12/2020 which was denied because the continuation chain in the parent applications is currently incorrect. It is further noted that the continuation chain that is currently accepted for the present application only goes back to the parent application 15/953,900 which has a priority date of 02/07/17. 
	During the interview with the Applicant the Examiner recommended filing petitions in the parent cases to correct the continuation chains in the present application. The Applicant is in the process of preparing these petitions to correct the continuation chain, however in the meantime the Application is overdue on the Examiner’s docket and an action must be mailed out. 
	Since the Applicant currently only has priority to the 15/953,900 application with a priority date of 02/07/17, the Applicants previous patent in a corrected chain (9,152,837 patented 10/06/2015) constitutes prior art until a petition is approved to correct the priority back to the original parent application of 12/157,469  (with a provision 60/934,043 and priority date of 06/12/2007). 
	Upon resolution of the continuation chain with a petition this rejection would be overcome since it would be the Applicants prior art in the continuation chain. 
	Alternatively, as suggested by the Examiner in the interview, if the petition is filed and is still not processed when a response to this action becomes due then the 
For Examination purposes below, as the art used is by the same inventor the Examiner will point mainly to the figures used which give support to the limitations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 70-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,592,741. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed differences relate to minor limitations that are obvious variations as pointed out in the mapping below.
Regarding claim 70, ‘741 discloses a method for identifying the presence of a particular human, at a given location, the method comprising (claim 1 lines 1-2): (a) storing, in a database, a first digital file including (1) information representing a plurality 
Claims 71-102 are similarly mapped and analyzed with the claims 2-23.

Claims 70-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 9,946,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed differences relate to minor limitations that are obvious variations.

Claims 70-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-62 of U.S. Patent No. 9,563,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed differences relate to minor limitations that are obvious variations.


Claims 70-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-62 of U.S. Patent No. 9,152,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed differences relate to minor limitations that are obvious variations.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 70, 73-86, and 88-102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matos US 9,152,837.
	Regarding claim 70, Matos discloses a method for identifying the presence of a particular human, at a given location (see figure 17a), the method comprising: (a) storing, in a database (see database of figure 17a), a first digital file including (1) information representing a plurality of registered images of a body part displaying a unique biologic feature of a registered human , and (2) alphanumeric information pertaining to said registered human (see figure 17a and col. 2 lines 4-22, and figure 21a, enter and store registered images); (b) receiving, by a processor, a request to identify a putative human as the registered human (see figure 21a, receive request for secure info) ; (c) based on receiving the request, generating, by the processor, at least one first code, said code comprising information, and providing a first code signal representing said first code to each of (1) a code display device and (2) the database; wherein said code display device is located in the vicinity of said putative human(see figure 17a, an alphanumeric code is displayed); (d) receiving, by the database, the first code signal; and storing by the database, information representing said first code (see 
Regarding claim 73, Matos discloses based on determining said match in each of said step (h) and said step (i), said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figures 17 and 21a).  
Regarding claim 74, Matos discloses wherein said providing of access is limited to a period of time following a determination of said match (see claim 35 part a).  

Regarding claim 79 Matos discloses wherein said step (b) further comprises inputting, to said processor, alphanumeric information pertaining to said putative human (see figure 17a).
Regarding claim 80, Matos discloses wherein said step (c) comprises repeatedly generating said first code signal, wherein each first code signal may differ from a previously generated first code signal; said steps (d) through (j) are each sequentially performed, following each performance of said step (c) and wherein, based on determining said match in both of said repeated steps (h) and (i), said repeated step (j) further comprises continued providing, by said processor, of access, for said putative human, to said secure information (see figure 21a).
Regarding claim 81, Matos discloses wherein, upon a failure to determine a match in a particular step (h) or a particular step (i), said step (j) further comprises halting of access to said secure memory (see figure 21a).  
Regarding claim 82, Matos discloses wherein said body part displaying a unique biologic feature of a registered human is selected from the group consisting of: (A) a pattern of an iris of an eye; (B) a pattern of retinal veins of an eye; (C) a pattern of blood vessels of a sclera of an eye;  7(D) a facial image; (E) a fingerprint; (F) a palm print; and (G) a pattern of blood vessels of a hand (see figure 17a).  
Regarding claim 83, Matos discloses wherein said step (a) further comprises storing, in the database, a second digital file including (1) information representing a plurality of registered images of a second body part displaying a second unique biologic 
Regarding claim 84, Matos discloses wherein said step (a) further comprises storing, in the database, a second digital file including (1) information representing a plurality of registered images of a second body part displaying a second unique biologic feature of the registered human, and (2) alphanumeric information pertaining to the registered human; said step (g) further comprises capturing, by a second digital camera, a plurality of second composite images, each second image including both (1) a second body part image including a second visible unique biologic feature of the putative 
Regarding claim 85, Matos discloses wherein said step (a) further comprises storing, in the database, an additional first digital file including (1) information representing a second plurality of registered images of the body part displaying the unique biologic feature of the registered human, said second plurality comprising images obtained from at least one viewing angle differing from the viewing angle pertaining to said plurality of registered images; and (2) alphanumeric information pertaining to the registered human; said step (g) further comprises capturing, by an additional digital camera arranged to image said putative human from an angle differing from that of said digital camera, a plurality of additional composite images, each additional image including both (1) an additional body part image including said visible unique biologic feature of the putative human, and (2) at least an additional portion of 
  
Regarding claim 86, Matos discloses wherein said step (a) further comprises storing, in the database, an additional first digital file including (1) information representing a second plurality of registered images of the body part displaying the unique biologic feature of the registered human, said second plurality comprising images obtained from at least one viewing angle differing from the viewing angle pertaining to said plurality of registered images; and (2) alphanumeric information pertaining to the registered human; said step (g) further comprises capturing, by an additional digital camera arranged to image said putative human from an 11angle differing from that of said digital camera, a plurality of additional composite images, each additional image including both (1) an additional body part image including said visible unique biologic feature of the putative human, and (2) at least an additional portion of the code screen image; and providing an additional camera signal representing said 
 	Regarding claim 88, Matos discloses wherein said step (h) further comprises generating, by said processor, information representing calculated putative human body part images, based on the received information representing the putative human body part, and utilizing said calculated registered images to determine said match.  
Regarding claim 89, Matos discloses wherein the method of generation of each first code is selected from the group consisting of: (A) generation of at least one pseudorandom number, and (B) generation of at least one random number (see figure 17a).  
Regarding claim 90, Matos discloses wherein one of said at least one first code comprises a message to said putative human (see figure 17a).  
Regarding claim 91, Matos discloses wherein said step (c) further comprises generating, by the processor, at least one first security code, said first security code comprising information, and providing a first security code signal representing said first security code to each of (1) a first security code display device and (2) the database; 
Regarding claim 92, Matos discloses wherein based on determining said match for each of (1) said step (h) pertaining to said body part information, 14(2) said step (i) pertaining to said first code information, and (3) said step (i) pertaining to said first security code information, said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figure 17a).  

Regarding claim 94, Matos discloses wherein based on determining said match for each of (1) said step (h) pertaining to said body part information of said composite images, (2) said step (h) pertaining to said body part information of said composite first security images, (3) said step (i) pertaining to said first code information, and (4) said step (i) pertaining to said first security code information, said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figure 21a).  
Regarding claim 95, Matos discloses wherein said step (g) further comprises capturing, by said security camera, at least one additional composite first security image including both (1) at least a portion of said code screen image, and (2) at least a portion 
Regarding claim 96, Matos discloses based on determining said match for each of (1) said step (h) pertaining to said body part information of said composite images captured by said digital camera, (2) said step (i) pertaining to said first code information, of said composite images captured by said digital camera, (3) said step (i) pertaining to said first code information of said at least one additional composite first security image, captured by said security camera, and (4) said step (i) pertaining to said first security code information of said at least one additional composite first security information, captured by said security camera, said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figure 21a).  

 	Regarding claim 98, Matos discloses wherein, based on determining said match for each of (1) said step (h) pertaining to said body part information of said supplemental composite images, captured by said digital camera, (2) said step (i) pertaining to said first code information, of said supplemental composite images captured by said digital camera, (3) said step (i) pertaining to said second security code information of said supplemental composite images, captured by said digital camera, and (4) said step (i) pertaining to said first security code information of said at least one first security image, captured by said security camera, 19said step (j) further comprises providing, by said processor, of access, for said putative human, to secure information in a digital memory (see figure 21a).  
Regarding claim 99, Matos discloses: (g2) following said step (g) based on receiving the request, generating, by the processor, at least one prompt, said prompt comprising information, and providing a prompt signal representing said prompt to a prompt producing device; wherein said prompt device is located in the vicinity of said putative human and arranged to provide said prompt to said putative human; wherein said prompt causes a visible change in the appearance of said unique biologic feature of said putative human; (g3) following said step (g2) receiving, by the prompt producing device, the prompt signal; (g4) following said step (g3) in response to the received prompt signal, producing, by the prompt device, a prompt; (g5) following said step (g4) capturing, by the digital camera, a plurality of post-prompt composite images, each image including both (1) a body part image including the visible unique biologic feature 
Regarding claim 100, Matos discloses wherein said prompt causes an involuntary change in the appearance of a body part of the putative human (see figure 21a).  
Regarding claim 101, Matos discloses wherein said step (a) comprises storing, in said database, a plurality of registered images of an iris or a registered human, said plurality including images including images obtained under a plurality of ambient light conditions; said step (g2) comprises providing said prompt signal to an electronically controllable light source, arranged to cause a light output to be directed to a least one iris of an eye of said putative human; said step (g3) comprises receiving said prompt signal by said light source; said step (g4) comprises producing, by said light source, a light output specified by said prompt signal; and  21said step (g6) includes comparing post-prompt iris image information provided by said post-prompt camera signal to post-prompt iris image information stored in said database (see figure 23).  
.


  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 71-72, 76-78, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Matos.

Regarding claim 71, Matos discloses said step (h) further comprises determining a match between the putative human body part image and the stored registered human body part image (see figures 17 and 21a).  Matos does not explicitly disclose a likelihood of a match; however, it is well known in biometrics to find a likelihood of a match to which the Examiner declares official notice. The motivation would be to quantize the degree of matching to set a threshold based on user preferences. 

Regarding claim 76-78, Matos does not explicitly disclose wherein said providing of access comprises granting permission to alter said secure information, however it is well known in biometric systems to protect use biometrics to identify an individual before allowing them to make changes in a record to which the Examiner declares official notice. The motivation would be to protect the information from being changed by individuals without permission. .  
Regarding claim 87 although Matos does not explicitly disclose generating, by said processor, information representing calculated registered images, based on the information representing the stored plurality of registered images, and utilizing said calculated registered images to determine said match, it is well known to do so in biometric registration to which the Examiner declares official notice. The motivation would be to determine the matching degree between the registered image and the captured image. 
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669